TODD KIM
Assistant Attorney General
United States Department of Justice
Environment and Natural Resources Division

SARAH A. BUCKLEY (Virginia State Bar No. 87350)
ELISABETH H. CARTER (New York State Bar No. 5733274)
Trial Attorneys, Environmental Defense Section
P.O. Box 7611 Washington, D.C. 20044
202-616-7554 (Buckley) || 202-305-8865 (fax)
202-514-0286 (Carter)
sarah.buckley@usdoj.gov
elisabeth.carter@usdoj.gov

PAUL A. TURCKE (Idaho Bar No. 4759)
Trial Attorney, Natural Resources Section
P.O. Box 7611 Washington, D.C. 20044
202-353-1389 || 202-305-0506 (fax)
paul.turcke@usdoj.gov

Attorneys for Defendants

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 NORTHERN ALASKA ENVIRONMENTAL
 CENTER, et al.,
                 Plaintiffs,
 v.

 DEBRA HAALAND, in her official capacity as
 Secretary of the U.S. Department of the Interior,   Case No. 3:20-cv-00187-SLG
 et al.,
                      Defendants,
     and

 AMBLER METALS, LLC, et al.,

                     Intervenor-Defendants.




Northern Alaska Environmental Center v. Haaland           Case No. 20-cv-00187-SLG
DEFS.’ NOTICE - THIRD PRIVILEGE LOG                                              1

         Case 3:20-cv-00187-SLG Document 81 Filed 08/26/21 Page 1 of 3
      DEFENDANTS’ NOTICE OF PROVIDING THIRD PRIVILEGE LOG

       Defendants Debra Haaland, et al., hereby provide a third privilege log relating to

the administrative records in this case. The third privilege log addresses administrative

records filed subsequent to June 11, 2021, and those materials withheld or redacted on the

basis of privilege subsequent to those addressed by the initial (ECF 53) and supplemental

(ECF 67) privilege logs. The third privilege log is attached as Exhibit 1.



DATED: August 26, 2021.                   TODD KIM
                                          Assistant Attorney General
                                          United States Department of Justice
                                          Environment and Natural Resources Div.

                                          SARAH A. BUCKLEY
                                          ELISABETH H. CARTER
                                          Trial Attorneys
                                          Environmental Defense Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-616-7554 (Buckley) || 202-305-8865 (fax)
                                          202-514-0286 (Carter)
                                          sarah.buckley@usdoj.gov
                                          elisabeth.carter@usdoj.gov

                                          /s/ Paul A. Turcke
                                          PAUL A. TURCKE
                                          Trial Attorney
                                          Natural Resources Section
                                          P.O. Box 7611 Washington, D.C. 20044
                                          202-353-1389 || 202-305-0506 (fax)
                                          paul.turcke@usdoj.gov

                                          Counsel for Defendants




Northern Alaska Environmental Center v. Haaland                Case No. 20-cv-00187-SLG
DEFS.’ NOTICE - THIRD PRIVILEGE LOG                                                   2

         Case 3:20-cv-00187-SLG Document 81 Filed 08/26/21 Page 2 of 3
Of Counsel:

ELIZABETH GOBESKI
Attorney Advisor
Office of the Regional Solicitor, Alaska Region
U.S. Department of the Interior
4230 University Drive, Suite 300
Anchorage, AK 99508
907-271-4186
elizabeth.gobeski@sol.doi.gov



                            CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2021, a copy of the foregoing was served by
electronic means on all counsel of record by the Court’s CM/ECF system.

                                  /s/ Paul A. Turcke
                                      Paul A. Turcke




Northern Alaska Environmental Center v. Haaland              Case No. 20-cv-00187-SLG
DEFS.’ NOTICE - THIRD PRIVILEGE LOG                                                 3

        Case 3:20-cv-00187-SLG Document 81 Filed 08/26/21 Page 3 of 3
